Citation Nr: 1534281	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for status post tympanoplasty secondary to perforation of tympanic membrane with conductive hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A timely notice of disagreement (NOD) was received in October 2008; a statement of the case (SOC) was issued in March 2009, a VA Form 9 was received in April 2009, and supplemental statements of the case (SSOC) were issued in September 2010 and May 2013.

In March 2013, the Board remanded this claim for additional development.  The Board finds that there has been substantial compliance with the directives of the Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I". 

2. There are no extraordinary factors associated with the service-connected status post tympanoplasty in the left ear productive of an unusual disability picture such as to render application of the regular schedular provisions impractical.

CONCLUSION OF LAW

The criteria for a compensable rating for status post tympanoplasty secondary to perforation of the tympanic membrane with conductive hearing loss in the left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383(f), 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, Social Security records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The Board finds that there has been substantial compliance with the directives of the March 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to a Compensable Disability Rating for Percent for Status Post Tympanoplasty Secondary to Perforation of the Tympanic Membrane with Conductive Hearing loss in the Left Ear

The Veteran seeks a compensable disability rating for his status post tympanoplasty secondary to perforation of the tympanic membrane with conductive hearing loss in the left ear.  He asserts his disability is more severe than what is represented by the non-compensable rating.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Facts and Analysis

A February 1977 rating decision granted service connection for status post tympanoplasty secondary to perforation of the tympanic membrane with conductive hearing loss in the left ear (left ear disability).  See February 1977 rating decision.  A noncompensable rating was assigned, and this rating has been continued throughout the present time, most recently being reaffirmed via a September 2008 rating decision.  See September 2008 rating decision.  In October 2008, the Veteran submitted a notice of disagreement with the evaluation assigned for his left ear disability.

The diagnostic code pertaining to the rating of a perforation of the tympanic membrane does not provide for a compensable rating.  38 C.F.R. § 4.87 Diagnostic Code 6211 (2014).  As for increased compensation for any residual hearing loss in the left ear, the basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2014).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in July 2008.  See July 2008 VA examination.  The examiner stated that the Veteran's left ear had "mild to severe mixed hearing loss."  Id..  On the authorized audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
25
25
LEFT
50
55
50
65
80

The Veteran's July 2008 VA audiology examination shows a left ear pure tone threshold average of 63 decibels with speech recognition of 76 percent.  Id.  This corresponds to a numeric designation of "IV."  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was afforded a VA examination in August 2009.  See August 2009 VA examination.  On the authorized audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
25
25
LEFT
50
50
50
60
65

The Veteran's August 2009 VA audiology examination shows a left ear pure tone threshold average of 56 decibels with speech recognition of 92 percent.  Id.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85. These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was afforded a VA examination in September 2009.  See September 2009 VA examination.  The examiner stated that the Veteran's left ear had "mild to moderately severe mixed hearing loss."  Id.  The examiner also noted that the left ear pure-tone thresholds were "considerably better in some frequencies than on two previous evaluations dated July 2008 and August 2009."  Id.  On the authorized audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
25
25
LEFT
25
35
35
60
70

The Veteran's September 2009 VA audiology examination shows a left ear pure tone threshold average of 50 decibels with speech recognition of 94 percent.  Id.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85. These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was most recently afforded a VA examination in April 2013.  See April 2013 VA examination.  The examiner stated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, by making it difficult for the Veteran to understand others in noisy environments.  Id.  On the authorized audiological evaluation in April 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
35
LEFT
40
45
45
65
70

The Veteran's April 2013 VA audiology examination shows a left ear pure tone threshold average of 56 decibels with speech recognition of 98 percent. Id.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85. 
These combined numeric designations then result in a rating of 0 percent under Table VII. 38 C.F.R. § 4.85, Table VII. 

Additionally, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

Thus, the Veteran is not entitled to a compensable rating for his bilateral hearing loss during any portion of the appeal period. 

The Board acknowledges the Veteran's assertion that his left ear hearing loss warrants a compensable rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, in determining the actual degree of hearing disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not meet the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013); see also Fenderson, supra. 

Extraschedular Consideration 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

The July 2008, September 2009 and April 2013 VA examiners noted that the Veteran's degree of hearing loss impacts ordinary conditions of daily life, including the ability to work.  However, the VA examiners and the Veteran have not described exceptional or unusual features associated with the Veteran's hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is appropriately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to a compensable disability rating for status post tympanoplasty secondary to perforation of tympanic membrane with conductive hearing loss of the left ear is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


